DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 1/10/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahn, US 8,946,794.

Allowable Subject Matter
Claims 1, 2, 4-7, and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches nor suggests the new claim limitations.
Claims 21-25, 28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches nor suggests the new claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
s 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither teaches nor suggests the new claim limitations.

Claim Rejections - 35 USC § 103
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 10,566,380, in view of Ahn, US 8,946,794, and Wang et al., US 10,790,322, and Yamamoto et al., US 2016/0027833.
Regarding claim 18, Jung (figure 3F) teaches a device, comprising:
a semiconductor substrate 301 including a frontside 351 and a backside 353;
a region 331 disposed in the semiconductor substrate 301 and laterally surrounding a pixel region of the semiconductor substrate 301, the region extending from the frontside 351 of the semiconductor substrate 301 to a first depth beneath the frontside 351 of the semiconductor substrate 301;
a transfer gate 307 disposed over the pixel region of the semiconductor substrate 301, the transfer gate 307 having a lateral portion (portion extending along 301) extending over the frontside 351 of the semiconductor substrate 301 and having a vertical portion (portion extending through 301) extending to a second depth below the frontside 351 of the semiconductor substrate 301;

a floating diffusion region 305 disposed in the pixel region and disposed in the semiconductor substrate 301, the floating diffusion region 305 having the first doping type (column 5, lines 35-39) and disposed to a second side of the vertical portion of the transfer gate 307, the floating diffusion region 305 spaced apart from the collector region 303 by a channel region extending along the second side of the vertical portion of the transfer gate 307; and
a backside trench isolation structure 335 extending from the backside 353 of the semiconductor substrate 301 to a third depth below the frontside 351 of the semiconductor substrate 301, the backside trench isolation structure 335 laterally surrounding the photodetector 303 and the third depth being less than the first depth such that a lowermost portion of the vertical portion of the transfer gate 307 has a vertical overlap with an uppermost portion of the backside trench isolation structure 335.
Jung fails to teach the region is doped.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the doped region of Wang in the invention of Jung because Wang teaches and equivalent type of isolation region. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Jung fails to teach a gate dielectric separates the lateral portion and the vertical portion of the transfer gate from the semiconductor substrate.
Ahn (figure 4) teaches a gate dielectric 25 separating the lateral portion (portion of 23 extending along the surface of 10) and the vertical portion (portion of 24 extending into 10) of the transfer gate TG from the semiconductor substrate 10.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the gate dielectric of Ahn in the invention of Jung because Lee teaches gate dielectrics are conventionally known and used known and used in the art to prevent diffusion of the metal into the semiconductor substrate. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Yamamoto (figure 1) teaches the backside trench isolation structure 24 includes a vertical isolation segment having a topmost surface 200, and wherein both the doped region 25 and the semiconductor substrate 20 contact the topmost surface of the vertical isolation segment 200.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the isolation structure of Yamamoto  in the invention of Jung, Wang and Ahn because Yamamoto teaches it enhances the insulating property between the region formed with the photoelectric conversion element and the other regions while suppressing the leak current (paragraph 0004) and the region for the semiconductor element can be widened by using the narrower region 25.
As above, though Yamamoto teaches a dielectric region 25 instead of a doped region, Wang teaches a doped region (column 9, lines 32-47) that can be an isolation region, which paragraph 0034 in the Specification states is the purpose of the doped region.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the doped region of Wang in the invention of Jung because Wang 
As to claim 20, Jung teaches the backside trench isolation structure 335 includes a vertical isolation segment having a first width about a central axis of the vertical isolation segment, and the doped region 331 has a vertical doped segment with a second width about a central axis of the vertical doped segment, wherein the central axis of the vertical isolation segment is offset from the central axis of the vertical doped segment. 331 is wider than 335 so the central axis’ would be offset.
In re claim 35, Yamamoto (figure 1) teaches the vertical isolation segment 24 has an angled sidewall that extends from the topmost surface of the vertical isolation segment 200 to the backside 21 of the semiconductor substrate 20, and wherein the doped region 25 is directly over the angled sidewall of the vertical isolation segment 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/10/2022